        Case 1:19-cv-06766-VEC-KHP Document 96 Filed 03/31/21 Page 1 of 3
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 3/31/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 REGUS MANAGEMENT GROUP, LLC,                                   :
 a Delaware limited liability company, and                      :
 RGN-NEW YORK XLI, LLC, a Delaware                              :
 limited liability company,                                     :
                                                                : 19-CV-6766 (VEC)
                                              Plaintiffs,       :
                                                                :     ORDER
                            -against-                           :
                                                                :
                                                                :
 JULIAN PEREZ, ALLISON MCCARTHY,                                :
 ARIEL ALCANTARA, and HEAVY GRIND                               :
 STUDIO, LLC, a New York limited liability                      :
 company,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on February 21, 2020, the Court entered a default judgment against

Defendant Heavy Grind Studio, LLC, in an amount to be determined after the conclusion of

proceedings against individual Defendants Julian Perez, Allison McCarthy, and Ariel Alcantara,

Dkt. 68;

       WHEREAS on February 11, 2021, after reaching a settlement agreement with the

individual Defendants, the Court so-ordered a joint stipulation voluntarily dismissing this action

as to the individual Defendants, Dkt. 91;

       WHEREAS on March 22, 2021, Plaintiffs filed a letter motion seeking entry of an Order

of Final Default Judgment against Heavy Grind Studio, LLC, Dkt. 93; and

       WHEREAS along with their letter motion, Plaintiffs filed a Proposed Final Default

Judgment, Dkt. 94, and the affirmation of Plaintiffs’ counsel, Dkt. 95;
      Case 1:19-cv-06766-VEC-KHP Document 96 Filed 03/31/21 Page 2 of 3




       IT IS HEREBY ORDERED that not later than April 7, 2021, Plaintiffs must supplement

their submissions in pursuit of a Final Default Judgment as to Defendant Heavy Grind in

accordance with this Order.

       1. Plaintiffs allege damages for “Repair Expenses (Labor and Supplies)” in the total
          amount of $24,803.89. By the Court’s calculations, the receipts submitted in support
          of this amount total only $23,006.89. Similarly, the documents submitted in support
          of Plaintiffs’ claim to have suffered an overall loss of revenue totaling $138,035
          evidence a seemingly different monthly rate than that used to calculate this sum in
          Plaintiffs’ affidavits. Plaintiffs must explain these apparent discrepancies and submit
          additional documentation, to the extent necessary.

       2. Plaintiffs’ Proposed Final Default Judgment proposes July 1, 2019, as the date on
          which prejudgment interest began to accrue. Plaintiffs must explain their basis for
          selecting July 1, 2019, as the date on which they assert prejudgment interest began to
          accrue.

       3. Plaintiffs seek a declaration that Plaintiff Regus Management Group, LLC is the
          rightful owner of any personal property located at Regus’ office. In their complaint,
          Plaintiffs assert their belief that the personal property was abandoned by a former
          tenant and that Defendants began using the property without any ownership rights or
          authority. Their complaint thus seeks “a determination as to the ownership of the
          Personal Property so that it may be properly disposed of or returned to the lawful
          owner,” and further seeks reimbursement “for all costs incurred in securing and
          seeking the return of the Personal Property by anyone determined to be the rightful
          owner” and for any costs incurred in securing the property. Compl. ¶¶ 141–145. In
          the Proposed Final Default Judgment, Plaintiffs now seek a Court order declaring
          them the rightful owners of the property left at Regus’ office. Plaintiffs must
          supplement their submission to explain why they are entitled to a Court order on a
          motion for a final default judgment in which the precise relief ordered is not sought in
          the Complaint itself and when a party in interest (the former tenant) is not a party to
          the action.

       Further, because Plaintiffs and the individual Defendants agreed not to post their

settlement agreement on the public docket, the Court is unable to confirm Plaintiffs’ attestations

concerning the content of the settlement. If any of the individual Defendants object to Plaintiffs’

characterization of their settlement — as affording judgment against the individual Defendants

and in favor of Plaintiffs in the amount of $75,000 and pursuant to which the individual

Defendants disclaimed any and all claims of ownership or interest to any property left behind at


                                                 2
        Case 1:19-cv-06766-VEC-KHP Document 96 Filed 03/31/21 Page 3 of 3




Plaintiffs’ office — they must file a written objection on the docket not later than April 15,

2021.



SO ORDERED.
                                                          ____________________   _____
                                                          ________________________
Date: March 31, 2021                                         VALERIE CAPRONI
                                                                         CAPRON ON
                                                                                ONI
                                                                                ON
      New York, New York                                   United States District Judge




                                                  3
